Citation Nr: 1040694	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-38 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for a right hip disorder.

2.  Entitlement to an initial disability rating in excess of 10 
percent for chondromalacia patella of the right knee.

3.  Entitlement to an initial compensable disability rating for 
chondromalacia patella of the left knee.

4.  Entitlement to an effective date earlier than September 29, 
2003, for the award of a 20 percent disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from April 1959 to April 1963 and 
from August 1963 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  
In a May 2006 disability rating, issued in July 2006, the RO 
effectuated a May 2006 Board decision which increased the 
Veteran's disability rating for the service-connected hemorrhoids 
to 20 percent.  In a September 2006 rating decision, the RO 
granted service connection for chondromalacia patella of the 
right knee at a disability rating of 10 percent and for 
chondromalacia patella of the left knee at a noncompensable 
disability rating, and found that no new and material evidence 
had been received to reopen the claim of service connection for a 
right hip disorder.

In January 2008, the Veteran testified at a hearing before a 
Decision Review Officer (DRO); the transcript of this hearing has 
been associated with the record.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

The issues of entitlement to an initial disability rating in 
excess of 10 percent for chondromalacia patella of the right knee 
and to an initial compensable disability rating for 
chondromalacia patella of the left knee are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1986 rating decision, the RO denied entitlement to 
service connection for a right hip disorder; the Veteran did not 
file a timely notice of disagreement, thus, that decision became 
final.

2.  Evidence added to the record since the June 1986 rating 
decision does not relate, by itself or when considered with 
previous evidence of record, to an unestablished fact necessary 
to substantiate the Veteran's service-connection claim for a 
right hip disorder.

3.  In an April 1999 rating decision, the RO continued a 
noncompensable disability rating for the Veteran's hemorrhoids; 
the Veteran did not file a notice of disagreement with the issue 
of an increased disability rating for hemorrhoids; thus, this 
decision became final.

4.  The RO received a claim for an increased disability rating 
for hemorrhoids on January 29, 2002; in an April 2002 rating 
decision, the RO continued a noncompensable disability rating; 
the Veteran filed an notice of disagreement with this decision in 
June 2002, was issued a statement of the case in September 2002, 
and perfected his appeal to the Board by filing a substantive 
appeal in January 2003.

5.  The RO received correspondence from the Veteran on September 
29, 2003, expressing his contentions for an increased disability 
rating for hemorrhoids; in a January 2005 rating decision, the RO 
increased the Veteran's disability rating to 10 percent, as of 
September 29, 2003, indicating that this was the date of the 
Veteran's claim for an increased disability rating.

6.  The RO issued a Supplemental Statement of the Case in 
February 2005, reflecting the receipt of the Veteran's 
substantive appeal and the evidence being considered since the 
June 2002 Statement of the Case.

7.  In a May 2006 decision, the Board granted a disability rating 
of 20 percent; in a May 2006 rating decision, the RO effectuated 
this decision and granted a 20 percent disability rating, 
effective September 29, 2003.

8.  The Veteran's January 29, 2002 claim was continually 
prosecuted since that time; a 20 percent disability rating for 
the Veteran's hemorrhoids is warranted as of January 29, 2002.


CONCLUSIONS OF LAW

1.  The June 1986 rating decision which denied service connection 
for a right hip disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has not been received since the 
June 1986 rating decision sufficient to reopen the Veteran's 
claim for service connection for a right hip disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for an effective date of January 29, 2002, for 
the assignment of a 20 percent disability rating for hemorrhoids, 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.157, 3.159, 3.400(b)(2) 
(2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) clarified VA's duty 
to notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, the duty to notify was satisfied, collectively, by way of 
letters sent to the appellant in March and July 2006 that fully 
addressed all notice elements and were sent prior to the initial 
AOJ decision in these matters.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  These letters also met the notice 
requirements set out in Kent and Dingess.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA medical records, 
non-VA medical records, records from the Social Security 
Administration, and lay statements have been associated with the 
record.  In terms of the Veteran's claim to reopen, the duty to 
provide a medical examination or obtain a medical opinion applies 
only when a decision has been made to reopen a finally decided 
case.  In the present case, the June 1986 rating decision will 
not be reopened, and, therefore, the duty to provide a medical 
examination does not apply.  Significantly, neither the appellant 
nor his or her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim to Reopen

The issue before the Board is whether the appellant has submitted 
new and material evidence to reopen his previously denied claim 
of entitlement to service connection for a right hip disorder.  
As noted above, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).

In a June 1986 rating decision, the Veteran's claim for service 
connection for a right hip disorder was denied.  It was 
determined that the Veteran's service treatment records were 
negative for any complaints, diagnosis or treatment of a right 
hip disorder, and that examination of the right hip revealed 
bursitis and hip strain, with a full range of motion.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).  The Veteran filed to reopen the claim in 
October 2005 and has perfected an appeal to the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).  Second, if VA determines that the evidence is 
new and material, VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  In order 
for evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is not 
new and material, the inquiry ends and the claim cannot be 
reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  
The Board is required to consider all of the evidence received 
since the last disallowance, in this case, since the decision 
dated in June 1986.  Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The evidence relevant to the Veteran's claim for entitlement to 
service connection for a right hip disorder received by VA since 
the June 1986 decision includes VA treatment records which 
reflect ongoing treatment for right hip pain and a diagnosis of 
degenerative joint disease of the right hip.
 
Since these medical records and reports are not redundant of any 
other evidence previously considered and were not part of the 
record at the time of the June 1986 decision, they are considered 
new evidence.  However, none of the records in the claims file 
provide the needed evidence that the Veteran has a current right 
hip disorder which is related to service.  Additional evidence 
which consists of records of post-service treatment that does not 
indicate that a condition is service-connected, is not new and 
material.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993); see also 
Morton v. Principi, 3 Vet. App. 508, 509 (1992) (Observing that 
evidence of the appellant's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service).  The Veteran has asserted 
that he has a right hip condition which is a result of service.  
However, this statement was considered in the June 1986 rating 
decision.  Therefore, these records and statements are not 
material since they do not provide an unestablished fact 
necessary to substantiate the appellant's claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

While the Board has presumed the Veteran's statements to be 
credible for the purpose of determining whether new and material 
evidence has been submitted, when viewed in conjunction with the 
evidence of record at the time of the prior final decision, they 
are either repetitive of previous statements made which were 
previously considered by VA, and therefore not new, or not so 
significant that they must be considered in order to fairly 
decide the merits of the Veteran's claim.  There is no evidence 
that the Veteran possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence

Although the Veteran has submitted some new evidence that was not 
of record in June 1986, the evidence submitted is either merely 
cumulative of previously submitted evidence or not bearing on the 
question of a nexus between a currently manifested right hip 
disorder and service; thus, the evidence submitted since the last 
final denial of the claim does not relate to an unestablished 
fact necessary to substantiate his claim.

Accordingly, the Board finds that the evidence received 
subsequent to the June 1986 RO decision is not new and material 
and does not serve to reopen the Veteran's claim of entitlement 
to service connection for a right hip disorder.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.156(a).

Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  An increase in disability 
compensation may be granted from the earliest date on which it is 
factually ascertainable that an increase in disability occurred 
if the claim for an increase is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)( 2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit. 
38 C.F.R. § 3.1(p).  Any communication or action indicating an 
intent to apply for VA benefits from a claimant or representative 
may be considered an informal claim. Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal compensation claim has been allowed, receipt of 
certain medical evidence will be accepted as an informal claim 
for an increased rating.  38 C.F.R. 
§ 3.157(b).  Such evidence includes a report of VA outpatient or 
hospital examination or report of admission to a VA hospital.  38 
C.F.R. § 3.157(b)(1). These provisions apply only when such 
reports relate to examination or treatment of a service-connected 
disability or when a claim specifying the benefit sought is 
received within one year from the date of the examination, 
treatment, or admission. Id. When medical evidence is from a 
private physician, the effective date of the claim will be the 
date of receipt of such evidence.  38 C.F.R. § 3.157(b)(2).

Appellate review of a rating decision is initiated by a notice of 
disagreement and completed substantive appeal after a statement 
of the case has been furnished.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an 
appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is 
generally not subject to revision on the same factual basis.  38 
C.F.R. § 3.104(a).

The Veteran contends that the effective date for the assigned 20 
percent disability rating for his service-connected hemorrhoids 
should be prior to September 23, 2003.  The Board concurs with 
the Veteran.

The RO denied the Veteran's claim for an increased disability 
rating for his hemorrhoids in April 1999.  He did not file a 
notice of disagreement and, therefore, this decision became 
final.   38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

The RO received a claim for an increased disability rating for 
hemorrhoids on January 29, 2002.  The RO continued a 
noncompensable disability rating in an April 2002 rating 
decision.  The Veteran filed a timely notice of disagreement with 
this decision in June 2002 and was issued a Statement of the Case 
in September 2002.  He filed a timely substantive appeal in 
January 2003.

The Veteran submitted a statement on September 29, 2003, 
indicating the he wanted to "reopen and re-rate" his service-
connected hemorrhoids, since the condition had increased in 
severity.  In a January 2005 rating decision, the RO increased 
the Veteran's disability rating to 10 percent, as of September 
29, 2003, indicating that this was the date of the Veteran's 
claim for an increased disability rating.  In a May 2006 
decision, the Board granted a disability rating of 20 percent; 
the RO again used the September 29, 2003, in a May 2006 rating 
decision which effectuated this decision and granted a 20 percent 
disability evaluation effective.  However, the Veteran had 
already perfected an appeal of this issue to the Board when he 
filed his January 2003 substantive appeal.  There were no issues 
with the timeliness of his notice of disagreement and substantive 
appeal.  The record reflects that the Veteran has continually 
prosecuted his claim for an increased disability rating for his 
service-connected hemorrhoids since his January 29, 2002, claim.  
As such, an effective date of January 29, 2002, is warranted for 
the increased disability rating of 20 percent for the service-
connected hemorrhoids.  

The Board must determine whether there is any formal or informal 
claim for an increase of record after the final April 1999 rating 
decision but before the date of the Veteran's claim on January 
29, 2002.

Review of the Veteran's claims file finds no communication from 
the Veteran or his representative indicating an intent to seek, 
or a belief in entitlement to, an increased disability for an 
increased disability rating for hemorrhoids after the final April 
1999 rating decision but before the date of the Veteran's claim 
on January 29, 2002.  
38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate 
any potential claim for a particular benefit where no intention 
to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The Veteran's hemorrhoids are rated under Diagnostic Code 7336.  
Under Diagnostic Code 7336, which contains the criteria for 
evaluating external or internal hemorrhoids, a 10 percent rating 
is available for large or thrombotic, irreducible hemorrhoids, 
with excessive redundant tissue, evidencing frequent recurrences 
and a 20 percent rating is available for hemorrhoids with 
persistent bleeding and with secondary anemia, or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2009). 

The only means of establishing an earlier effective date is 
finding that entitlement to the increase of 20 percent was 
factually ascertainable as sometime within the one year period 
before the receipt of the January 29, 2002, claim for increase. 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)( 2).  The Board 
has not found any medical evidence that the Veteran hemorrhoids 
met the criteria for a 20 percent disability rating in the year 
prior to his January 29, 2002, claim.  As such, he is entitled to 
an effective date no earlier than January 29, 2002, for the 
increase in disability rating to 20 percent.


ORDER

As new and material evidence has not been submitted, the claim of 
entitlement to service connection for a right hip disorder is not 
reopened, and the appeal is denied.

An effective date of January 29, 2002, for the award of a 20 
percent disability rating for hemorrhoids is granted.


REMAND

Unfortunately, a remand is required in this case as to the issues 
of an initial disability rating in excess of 10 percent for 
chondromalacia patella of the right knee and an initial 
compensable disability rating for chondromalacia patella of the 
left knee.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The most recent VA examination to assess the nature and severity 
of the Veteran's right and left knee chondromalacia was provided 
in August 2006.  The Board notes that the Veteran was scheduled 
for a VA joints examination in January 2008, but it appears that 
the Veteran did not report at the scheduled time.  Nevertheless, 
at his DRO hearing in January 2008, the Veteran indicated that he 
wears braces for his knees, and that his right and left knee 
disorders have worsened since his last examination in August 
2006.  He also indicated that he sees a VA physician at the 
Miami, Florida, VA medical center on a regular basis for his knee 
disorders, and that this physician has indicated that he needs 
knee surgery.  The Board finds that, in order to properly fulfill 
the duty to assist, the Veteran should be provided with a VA 
examination to determine the current nature and severity of his 
service-connected right and left knee disabilities.  The 
examination report should include an evaluation of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements, and 
weakened movement, excess fatigability and incoordination.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  In addition, 
any current treatment records showing treatment for the Veteran's 
right and left knee disabilities should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to 
identify all health care providers that 
have treated him for his right and left 
knee disorders.  The RO/AMC shall then 
attempt to obtain records from each health 
care provider identified that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

2.  The RO/AMC shall make arrangements for 
the Veteran to be afforded a VA orthopedic 
examination so as to determine the current 
nature and severity of his service-
connected right and left knee disorders.  
All indicated tests or studies deemed 
necessary for an accurate assessment should 
be done.  The claims file, this remand and 
any additional treatment records must be 
made available to the examiner(s) for 
review of the pertinent evidence in 
connection with the examination(s), and the 
report(s) should so indicate.  

The examiner is to assess the nature and 
severity of the Veteran's right and left 
knee disorders in accordance with the 
latest AMIE worksheet for rating knees.  
The examiner should note whether the 
Veteran has X-ray evidence of arthritis in 
his knees, and whether there is any 
instability.  The examiner should also note 
whether there is any limitation of motion 
of the right or left knee, and whether, and 
to what extent, the Veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  To the 
extent possible, the examiner should 
express any such additional functional loss 
in terms of additional degrees of limited 
motion.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disabilities, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

The Veteran is advised that failure to cooperate by reporting for 
examination without good cause may have adverse consequences on 
his claims.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


